252 F.2d 787
BEN KANOWSKY, Inc., Appellant,v.John W. ARNOLD, Appellee.
No. 16603.
United States Court of Appeals Fifth Circuit.
March 12, 1958.

G. H. Kelsoe, Jr., Dallas, Tex., for appellant.
Joe H. McCracken, III, Dallas, Tex., for appellee.
Bessie Margolin, Asst. Sol.  U.S. Dept. of Labor, Washington, D.C., for amicus curiae, James P. Mitchell, Sec. of Labor.
Before CAMERON, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
Upon considering the petition for rehearing, along with the brief of the Secretary of Labor filed in support thereof, it is ordered that the figure $33,125.95 in Note 7 of the opinion filed December 10, 1957, 250 F.2d 47, be and it is changed to $39,751.71; and the opinion having been so modified, it is further ordered that the petition for rehearing be, and it is denied.